DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

 GIOVANNA FABIO, n/k/a GIOVANNA DIFABIO, unknown spouse of
GIOVANNA DIFABIO, n/k/a ANTONIO DIFABIO, UNKNOWN TENANT #1
        n/k/a PEARL GANS, and UNKNOWN TENANT #2,
                         Appellants,

                                   v.

        THE HOLLYWOOD BEACH RESORT CONDOMINIUM
       ASSOCIATION, INC., a Florida not-for-profit corporation,
                            Appellee.

                             No. 4D18-1004

                         [December 13, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE 13-01917
(08).

   Michael Wrubel of Michael Jay Wrubel, P.A., Davie, for appellant
Giovanna DiFabio.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.